Case 4:20-cv-04192-LLP Document 78 Filed 08/31/21 Page 1 of 8 PageID #: 1544




                   IN THE UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                            SOUTHERN DIVISION

 DAKOTA ENERGY COOPERATIVE,                      Case 4:20-cv-04192-LLP
 INC.,

       Plaintiff/
       Counter-Claim Defendant,

       v.                                         PLAINTIFF’S MOTION TO
                                                CLARIFY AND/OR RECONSIDER
 EAST RIVER ELECTRIC POWER
 COOPERATIVE, INC.,

       Defendant/
       Counter-Claim Plaintiff/
       Cross-Claim Defendant,

       and

 BASIN ELECTRIC POWER
 COOPERATIVE,

       Intervenor-Defendant/
       Counter-Claim Plaintiff/
       Cross-Claim Plaintiff.


                                  INTRODUCTION

      Dakota Energy respectfully requests that the Court clarify and/or reconsider a

portion of its Orders (Docket Nos. 70 & 72) denying in part Dakota Energy’s motions to

compel. It is unclear to Dakota Energy what Basin and East River have been ordered to

produce with respect to loan documentation. It is possible that the Court has ordered

both to produce the very documents that Dakota Energy seeks. And if that is the case,

the Court need order nothing additional produced. If not, however, Dakota Energy

believes the Court erred by limiting production of loan documents that specifically

envision member withdrawals, as such documents would constitute evidence that
    Case 4:20-cv-04192-LLP Document 78 Filed 08/31/21 Page 2 of 8 PageID #: 1545




Dakota Energy contends is relevant to show industry or trade custom and usage, which

the district court specifically authorized.

                                     BACKGROUND

         In the 1930s, as part of the New Deal, Congress gave the Rural Utilities Service

(“RUS”) the authority to issue and guaranty loans for the creation of rural electric

distribution cooperatives like Dakota Energy, in order to facilitate electric service to

rural homes that lacked access to electricity.1 Cooperatives in then-rural areas eventually

began pooling their resources and forming or joining Generation and Transmission

(“G&T”) cooperatives like East River. This increased the cooperatives’ borrowing power

and optimized economies of scale, allowing rural communities to finance projects in

areas of the country that investor-owned utilities did not find profitable enough to

serve.2 To protect its loan program from defaults, the RUS required that G&T borrowers

enter into contracts⸻like Dakota Energy’s WPC⸻with each of the G&T member-owners

to prevent distribution cooperatives from abandoning their share of debt service

obligations which the G&T had undertaken to serve the member. As such, Dakota

Energy’s WPC was designed as a financing instrument that East River could pledge as

debt security for RUS loans. Indeed, the United States Court of Appeals for the D.C.

Circuit has recognized that G&T cooperatives need to maintain the long-term

requirements contracts with their members only so long as RUS debt is outstanding.

Sw. Elec. Co-op., Inc. v. F.E.R.C., 347 F.3d 975, 977 (D.C. Cir. 2003).


1National Rural Electric Cooperative Ass’n, History, https://www.electric.coop/our-
organization/history.
2Joe Smyth, Rural America Could Power a Renewable Economy—but First We Need to
Solve Coal Debt, Energy & Policy Institute (July 2, 2019),
https://energyandpolicy.org/co-op-coal-debt-relief/.



7192367.1                                      2
Case 4:20-cv-04192-LLP Document 78 Filed 08/31/21 Page 3 of 8 PageID #: 1546




This explains the provisions in both the WPC and the Bylaws requiring that members

pay their pro-rata share of East River’s indebtedness before transferring and/or

extinguishing their obligations under the WPC.

       It’s this background that led Dakota Energy to ask for loan documents from both

Basin and East River. Those loan documents likely anticipate and provide for the

possibility of member withdrawals and constitute parole or extrinsic evidence of

industry or trade custom and usage that Dakota Energy contends demonstrates a right

to withdraw from East River. If Dakota Energy was precluded from withdrawing until its

WPC expired, the lender would have no reason to provide for and protect against a

withdrawal prior to that time. The fact that the RUS (and other lenders) do is, in Dakota

Energy’s view, powerful evidence that the industry as a whole recognizes these WPCs are

terminable so long as the distribution cooperative pays its pro rata portion of the G&T’s

outstanding indebtedness.

                                     ARGUMENT

       In Docket No. 70, the Court ordered Basin to produce “loan documents that are

related to withdrawal or termination of a member.” And in Docket No. 72, the Court

imposed the same obligation on East River. Dakota Energy understands that to mean

that both Basin and East River must produce any loan documents that address, whether

by covenant or otherwise, the departure of a member cooperative. Most or all of these

loan documents specifically contemplate the possibility of member departures and

contain a provision requiring the debtor G&T to prepay that portion of the indebtedness

attributable to the withdrawing member. If this was the Court’s intention, and we

believe it was, those are the documents that Dakota Energy seeks. We are not asking




7192367.1                                    3
Case 4:20-cv-04192-LLP Document 78 Filed 08/31/21 Page 4 of 8 PageID #: 1547




either East River or Basin to produce loan documents that do not address the issue of

departing members.

       If the Court’s Order is narrower than we understand, Dakota Energy respectfully

requests that the Court reconsider. For the reasons explained above, loan (or other)

documents that envision member withdrawals are evidence of trade or industry custom

and usage and, as such, are discoverable under the Scheduling Order and admissible

under the Federal Rules. To that end, Dakota Energy requests the Court clarify or

reconsider the statement in both Orders that discoverable parole or extrinsic evidence is

limited to “the contractual parties’ own statements and course of dealing with each

other.” That’s because that construction of ¶ 5 of the Scheduling Order omits extrinsic

evidence of industry custom and usage specifically authorized by the district court.

       Trade or industry evidence is different than course of dealing, the other category

of extrinsic evidence specifically mentioned by the district court. South Dakota case law,

the South Dakota U.C.C., and the Restatement of Contracts all permit evidence of

industry custom and practice to explain and provide context to contract terms.

   •   South Dakota courts allow evidence of custom and trade usage to interpret
       contract ambiguities. LaMore Rest. Grp., LLC v. Akers, 748 N.W.2d 756, 764-66
       (S.D. 2008); Mash v. Cutler, 488 N.W.2d 642, 647 (S.D. 1992); Atmosphere
       Hosp. Mgmt., LLC v. Shiba Invs., Inc., 2016 WL 379639, at *3 (D.S.D. Jan. 29,
       2016).

   •   The South Dakota U.C.C. allows usage of trade evidence so long as it is not
       inconsistent with the contract language. See S.D.C.L. § 57A-1-303(d) (course of
       performance or course of dealing between the parties or usage of trade in the
       vocation or trade in which they are engaged or of which they are or should be
       aware is relevant in ascertaining the meaning of the parties’ agreement, may give
       particular meaning to specific terms of the agreement, and may supplement or
       qualify the terms of the agreement); see also Comment 3 to U.C.C. Article 2, § 1-
       303 (“[t]he language used is to be interpreted as meaning what it may fairly be
       expected to mean to parties involved in the particular commercial transaction in
       a given locality or in a given vocation or trade … Part of the agreement of the
       parties to which such rules yield is to be sought for in the usages of trade which


7192367.1                                    4
Case 4:20-cv-04192-LLP Document 78 Filed 08/31/21 Page 5 of 8 PageID #: 1548




       furnish the background and give particular meaning to the language used, and
       are the framework of common understanding controlling any general rules of law
       which hold only when there is no such understanding).

   •   The Restatement (Second) of Contracts allows evidence of trade usage to
       supplement or qualify an agreement and even to demonstrate the existence of an
       ambiguity. See Restatement §§ 220 & 222 (1981 & June 2021 Update). As
       explained in Comment d to § 220, “[l]anguage and conduct are in general given
       meaning by usage rather than by the law, and ambiguity and contradiction
       likewise depend upon usage. Hence usage relevant to interpretation is treated as
       part of the context of an agreement in determining whether there is ambiguity
       or contradiction as well as in resolving ambiguity or contradiction. There is no
       requirement that an ambiguity be shown before usage can be shown, and no
       prohibition against showing that language or conduct have a different meaning in
       the light of usage from the meaning they might have apart from the usage.”

       The district court specifically authorized Dakota Energy to discover parole or

extrinsic evidence of industry or trade custom and usage. The loan agreements and

other information sought from Basin in RFP No. 4 and from East River in RFP No. 3 is

precisely such information. We believe the Court has ordered Basin and East River to

produce loan agreements and other responsive information that address withdrawal or

termination of a member. If it has not, Dakota Energy requests that it do so now. Dakota

Energy also asks the Court to clarify that discovery in the case specifically extends to

industry or trade custom, practice, and usage and is not limited to the contracting

parties’ own statements and course of dealing.

                                     CONCLUSION

       For the reasons explained, Dakota Energy respectfully requests that its motion to

clarify and reconsider be granted.




7192367.1                                     5
Case 4:20-cv-04192-LLP Document 78 Filed 08/31/21 Page 6 of 8 PageID #: 1549




Dated: August 31, 2021.            Respectfully submitted,

                                   WHEELER TRIGG O’DONNELL LLP

                                   Peter W. Herzog III (pro hac vice)
                                   Joel S. Neckers (pro hac vice)
                                   370 Seventeenth Street, Suite 4500
                                   Denver, CO 80202
                                   Telephone: 303.244.1800
                                   Facsimile: 303.244.1879
                                   Email: pherzog@wtotrial.com
                                           neckers@wtotrial.com
                                           choe@wtotrial.com

                                   and

                                   SCHOENBECK LAW, PC

                                   _/s/ Lee Schoenbeck________
                                   Lee Schoenbeck
                                   Joseph Erickson
                                   P.O. Box 1325
                                   Redlin Art Center
                                   1200 Mickelson Dr., #310
                                   Watertown, SD 57201
                                   Telephone: 605.886.0010
                                   Facsimile: 605.886.0011
                                   Email: lee@schoenbecklaw.com
                                          joe@schoenbecklaw.com

                                   Attorneys for Plaintiff/Counter-Claim
                                   Defendant Dakota Energy Cooperative, Inc.




7192367.1                             6
Case 4:20-cv-04192-LLP Document 78 Filed 08/31/21 Page 7 of 8 PageID #: 1550




                      CERTIFICATE OF SERVICE (CM/ECF)

       I HEREBY CERTIFY that on August 31, 2021, I electronically filed the foregoing
PLAINTIFF’S MOTION TO CLARIFY AND/OR RECONSIDER with the Clerk of
Court using the CM/ECF system which will send notification of such filing to the
following email addresses:

The following are those who are currently on the list to receive e-mail notices for this

case.

   •    Michele O. Choe
        choe@wtotrial.com, licausi@wtotrial.com

   •    J. Peter Coll , Jr
        pcoll@orrick.com, nymao@orrick.com

   •    Jonathan A. Direnfeld
        jdirenfeld@orrick.com, nymao@orrick.com

   •    Joseph B. Erickson
        joe@schoenbecklaw.com, jerickson14417@gmail.com

   •    Peter W. Herzog
        pherzog@wtotrial.com, licausi@wtotrial.com

   •    Matthew D. LaBrie
        mlabrie@orrick.com, nymao@orrick.com, casestream@ecf.courtdrive.com

   •    Tracey K. Ledbetter
        traceyledbetter@eversheds-sutherland.com, betzhandmaker@eversheds-
        sutherland.com

   •    Michael L. Luce
        mluce@lynnjackson.com, mschmitt@lynnjackson.com

   •    Meredith A. Moore
        meredithm@cutlerlawfirm.com, deanneu@cutlerlawfirm.com

   •    Joel S. Neckers
        neckers@wtotrial.com, licausi@wtotrial.com

   •    James A. Orr
        jamesorr@eversheds-sutherland.com
Case 4:20-cv-04192-LLP Document 78 Filed 08/31/21 Page 8 of 8 PageID #: 1551




   •   Dana Van Beek Palmer
       dpalmer@lynnjackson.com, alangerock@lynnjackson.com

   •   R. Alan Peterson
       rpeterson@lynnjackson.com, alangerock@lynnjackson.com,
       akneip@lynnjackson.com

   •   Lee A. Schoenbeck
       lee@schoenbecklaw.com, joe@schoenbecklaw.com, jen@schoenbecklaw.com,
       karen@schoenbecklaw.com



                                    /s/ Lee Schoenbeck
                                    LEE SCHOENBECK




7192367.1                               2
